Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “placing a sample at the SF plane and ambient conditions of the sample at the RF plane”.  It is not clear whether “a sample is placed in ambient conditions”, “ambient conditions are placed at the RF plane”, or some other combination of arrangement are established for the respective planes.  One of ordinary skill in the art would not be apprised of the claim scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al.1 in view of Corbett et al. (US Pat # 10197485).
Regarding claims 1 and 13, Ding discloses an apparatus and method for phase contrasting-correlation spectroscopy, comprising: 
Providing a first micro-retarder array adapted for converting an incident linearly polarized light into two polarized components (laser source provided thru HWP PEM and QWP (linearly polarized light) to first μRA, thereby producing polarization-dependent pattern if divergent and convergent beams), 
wherein the two polarized components comprise: a polarized divergent component, and a polarized convergent component, 
wherein the polarized divergent component is orthogonal to the polarized convergent component; 
providing a first optical device adapted for focusing each of the polarized divergent component and the polarized convergent component onto a focal plane, thereby producing two focus planes constituting a reference focus (RF) plane and a sample focus (SF) plane (sample objective; Fig 1C; Sec. 1; pg. 2, para. 3); 
providing a sample stage adapted for placing a sample at the SF plane and ambient conditions of the sample at the RF plane, thereby allowing the two polarized components to be incident on the RF and the SF planes, resulting in a phase shift between the two polarized components, thus generating two phase-shifted polarized components (Fig 1C); 
providing a second optical device adapted to receive and focus phase-shifted components from the RF and SF planes (second sample objective; Fig 2); 
providing a second micro-retarder array adapted for reconstituting the two phase-shifted polarized components into a phase-shifted linearly polarized light (second μRA recombines the beams transmitting through sample region; Fig 2); 
providing a detector for detecting the phase-shifted linearly polarized light by a detector (photodiode (PD)); 
providing a processing system configured for calculating phase and intensity of the sample from the phase-shifted linearly polarized light (sec. 3.3-3.4); and establishing an autocorrelation of phase and intensity of the phase-shifted linearly polarized light (section 4). 
While Ding explains intention of establishing an autocorrelation of measurement data, Ding does not disclose the step of generating correlograms of intensity and phase of the phase-shifted linearly polarized light.  In the same field of correlation spectroscopy, Corbett discloses a system and method for photo correlation spectroscopy (also termed dyna mic light scattering or DLS), a technique for characterizing particles by temporal variation in the intensity of light scattered from a region of a sample, wherein Corbett demonstrates that generating a correlogram of correlation spectroscopic data (in this case particle size based on light scattering data across time and sub-runs)(Figure 11) enables determination of mean values across measurements.  In light of enhanced analysis techniques provided by correlogram as taught by Corbett, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Ding.
With respect to claims 2 and 14, Ding discloses the detector comprises a single channel photodiode and lock-in amplifier (sec. 2.3; Fig 2).
With respect to claims 3 and 15, Ding discloses the linearly polarized light is from a laser (laser @532 nm; Fig 2).
With respect to claims 4 and 16, Ding discloses the light emitted from a laser, but does not disclose an LED.  However, light emitting diodes and laser diodes are known in the art as inexpensive, spatially efficient, power efficient, and suitable alternatives to lasers for given applications and would have been obvious to one of ordinary skill in the art at the time of the invention based on the application at hand.
Regarding claim 5, Ding discloses the focusing performed by a first optical device (objective; Fig 2).
Regarding claim 6, Ding discloses the step of converting is performed by a first micro-retarder array, and reconstituting is performed by a second optical device followed by a second micro-retarder array (Fig 2).
Regarding claims 7 and 17, Ding discloses each of the first and second micro-retarder arrays comprise patterned substrate, wherein the substrate comprises a liquid crystal polymer (section 2.2).
Regarding claims 8 and 18, Ding discloses the liquid crystal polymer comprises a half-wave retardance material (half-wave retardance of 532 nm light at every position varying spatially; section 2.2).
Regarding claims 9 and 19, Ding discloses the patterned substrate comprises a plurality concentric circles (a retardance pattern of concentric rings with a quadratic spacing was designed to produce an orthogonally polarized pair of converging and diverging beams; sec. 2.2).
Regarding claims 10 and 20, Ding discloses wherein each concentric circle of the plurality of concentric circles is a different orientation of a fast axis of the half-wave retardance material (Fig 1A).
Regarding claims 11 and 21, Ding discloses the two polarized components comprise a divergent right circular polarized light component and a converging left circular polarized light component (sec 2.2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/329017. The instant claims are a combination or substantially the same as claims from the previously filed application and would have been obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Primary Examiner, Art Unit 2877                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ding et al. “Axially-offset differential interference contrast microscopy via polarization Wavefront shaping”, Optics Express, Vol. 27, Issue 4, pp. 3837-3850, (2019).